Case 3:15-cv-00523-SMY-MAB Document 64 Filed 06/05/19 Page 1 of 7 Page ID #260


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


     JAMAINE WILLIAMS,               )
     #R19682,                        )
                                     )
                                     )
                    Plaintiff,       )                       Case No. 3:15-CV-00523-SMY-MAB
                                     )
     vs.                             )
                                     )
     ALEX MOLL, TREVOR ROWLAND, K. )
     HUNTER, WANGLER, S. A. GODINEZ, )
     JOHN DOE, DONALD D. GAETZ,1     )
                                     )
                    Defendants.      )
                                     )

                           SCHEDULING AND DISCOVERY ORDER

 BEATTY, Magistrate Judge:

           This case is now past the threshold review of the complaint under 28 U.S.C.

 § 1915A, and Defendants have answered. Because litigation can be difficult for pro se

 prisoners, this Order is being issued to help explain and streamline the process. The

 parties should closely read this Order, which contains important information on

 deadlines, discovery, and the Court’s procedures. Failure to follow this Order may result

 in sanctions, including dismissal of the case. The parties also should review the Federal

 Rules of Civil Procedure and the Local Rules for the United States District Court for the

 Southern District of Illinois. The following procedures will apply to this case.

     I.   Filing Fee

          Plaintiff was assessed an initial partial filing fee of $44.65. (Doc. 25). The Court



 1
   The Clerk of Court is DIRECTED to correct Defendant Wangler’s name to Eric Wangler, and Defendant K. Hunter
 to Kurtis Hunter.

                                                Page 1 of 7
Case 3:15-cv-00523-SMY-MAB Document 64 Filed 06/05/19 Page 2 of 7 Page ID #261


 notes that Plaintiff paid the initial partial filing fee in full.

  II.   Initial Disclosures and Pretrial Filings

            A. Plaintiff shall have until July 5, 2019, to produce to Defendants:

                    1. Names of persons with knowledge of the incidents and a short
                       description of the subject of their knowledge; and

                    2. A statement of the injuries Plaintiff has suffered and the relief he
                       seeks.

                Plaintiff shall produce the above information directly to Defendants; the

                information shall NOT be filed with the Court.

            B. Defendants shall have until July 22, 2019, to produce to Plaintiff copies of

                the following documents and information related to Plaintiff’s allegations:

                    1. Incident reports;

                    2. Grievances, along with any responses or other related materials,
                       such as grievance logs and counselor’s notes;

                    3. Disciplinary tickets, along with any documents related to the
                       resolution of the tickets;

                    4. Plaintiff’s cumulative counseling summary or other log of
                       interactions with staff during the relevant time;

                    5. Shakedown slips;

                    6. Reports and/or statements of persons with knowledge of the
                       incidents; and

                    7. Names of persons with knowledge of the incidents and a short
                       description of the subject of their knowledge, to the extent this
                       information is not included in the documents produced to Plaintiff;

                Defendants may object to the production of the above for specific

                security or other concerns.

            C. For any party entering an appearance after the date of this Order (for


                                            Page 2 of 7
Case 3:15-cv-00523-SMY-MAB Document 64 Filed 06/05/19 Page 3 of 7 Page ID #262


               example, a Defendant initially named as a John Doe but later identified or

               a Defendant added by Plaintiff through an amended complaint):

                  1. Plaintiff shall make the initial disclosures required by Section II(A)
                     within 30 days from the new party’s appearance; and

                  2. The new party shall make the initial disclosures required by Section
                     II(B) within 45 days from his appearance in this case.

 III.   Unknown/John Doe Defendants

        Plaintiff shall have until July 5, 2019, to produce to Defendants any information

 he possesses which will help identify the John Doe Defendants, including but not limited

 to: physical description(s), specific job assignment(s), partial name(s)/nickname(s), and

 locations and dates where Plaintiff interacted with the John Doe(s).

        Defendants shall have until July 22, 2019, to produce to Plaintiff the identity of the

 John Doe(s) or, if Defendants are unable to make a specific identification, any document

 or information which would assist in the identification of the John Doe(s); Defendants are

 not required to produce photographs of employees or inmates.

        Plaintiff shall have until August 5, 2019, to file a motion to substitute specific

 Defendant(s) for the John Doe(s) or, if the John Doe(s) remain unidentified, to file a

 motion specifying additional steps that can be taken to identify the John Doe(s). Failure

 to file a motion to substitute by this date will result in the dismissal of the John Doe(s)

 without prejudice.

 IV.    Amendments to the Complaint

        Amendments to a complaint are governed by Federal Rule of Civil Procedure 15.

 If Plaintiff later seeks to file an amended complaint pursuant to Rule 15(a)(2), he must

 send both the proposed amended complaint and a motion asking for leave (permission)


                                         Page 3 of 7
Case 3:15-cv-00523-SMY-MAB Document 64 Filed 06/05/19 Page 4 of 7 Page ID #263


 to file the amended complaint. Defendants will have an opportunity to object to Plaintiff’s

 motion for leave to file an amended complaint. The Court will then review the proposed

 amended complaint and either grant or deny the motion to amend the complaint.

        If Plaintiff should file a motion asking for leave to amend the complaint, the

 following rules shall apply:

           A. Plaintiff shall have until September 3, 2019, to file a motion for leave to

               amend the complaint to include any additional claims or parties. Failure to

               file a motion for leave to amend by this date will likely bar further

               amendment of the complaint, except for good cause shown.

           B. Plaintiff must attach the entire proposed amended complaint to the motion

               for leave to amend. The Court does not accept piecemeal amendments.

               Therefore, the proposed amended complaint must stand complete on its

               own, including exhibits. The amended complaint, if accepted, will replace

               the prior complaint in its entirety so any claims or parties that are not

               included in the proposed amended complaint will be automatically

               dismissed.

           C. Plaintiff’s motion should explain how the proposed amended complaint

               differs from the complaint on file. The proposed amended complaint also

               must comport with the formatting requirements of Local Rule 15.1, which

               provides that “[a]ll new material in an amended pleading must be

               underlined.” SDIL-LR 15.1. Failure to comply with this requirement will

               result in rejection of the proposed amended complaint.

  V.    Discovery


                                        Page 4 of 7
Case 3:15-cv-00523-SMY-MAB Document 64 Filed 06/05/19 Page 5 of 7 Page ID #264


          A. Each party is limited to serving 15 interrogatories, 15 requests for

             production of documents, and 10 requests for admission. On motion, these

             limits may be increased for good cause shown.

          B. Any interrogatories, requests for production of documents, or requests for

             admissions shall be served so as to allow the answering party the full thirty-

             day period provided by the Federal Rules of Civil Procedure in which to

             respond.

          C. The parties are reminded that discovery requests must be made in

             accordance with Federal Rule of Civil Procedure 26(b): the parties should

             only “obtain discovery regarding any non-privileged matter that is relevant

             to any party’s claim or defense and proportional to the needs of the case[.]”

          D. Defendants are given leave to depose Plaintiff pursuant to Federal Rule of

             Civil Procedure 30(a)(2). Defendants shall serve any Rule 30 notice upon

             Plaintiff at least two weeks prior to the date of a deposition. Plaintiff is

             informed that he must cooperate in the taking of his deposition. It is

             appropriate and proper for defense counsel to take a plaintiff’s deposition

             and to ask questions even if the plaintiff is not represented by counsel. The

             failure to cooperate in the taking of a deposition by, for example, refusing

             to answer appropriate questions, may result in sanctions, including the

             dismissal of this lawsuit. Plaintiff is directed to review Federal Rule of Civil

             Procedure 30.

          E. All discovery must be completed by April 6, 2020. Pursuant to Federal Rule

             of Civil Procedure 26(e), the parties are under an ongoing obligation to

                                       Page 5 of 7
Case 3:15-cv-00523-SMY-MAB Document 64 Filed 06/05/19 Page 6 of 7 Page ID #265


               supplement the disclosures and production in this case. Failure to timely

               disclose or supplement discovery in this case may result in sanctions,

               including being prohibited from using the undisclosed information or

               witness.

           F. If a motion to compel discovery pursuant to Rule 37 is filed, the party filing

               the motion also shall submit the discovery requests and responses (if any)

               at issue.

           G. The Court encourages the parties to conduct discovery in a timely manner.

               Motions for extension of the discovery deadline filed on or shortly before a

               deadline are disfavored.

 VI.    Dispositive Motions

        The Court notes that Defendants have not raised exhaustion of administrative

 remedies as an affirmative defense. (See Doc. 45). Any dispositive motions on the merits

 of Plaintiff’s claims shall be filed by May 6, 2020. Plaintiff is WARNED that the failure

 to respond to a dispositive motion may result in an Order granting summary judgment

 and terminating this matter.

 VII.   Daubert Motions

        All Daubert motions (seeking to exclude expert testimony/evidence) shall be filed

 by May 6, 2020. The parties are WARNED that Daubert motions not filed in accord with

 this deadline will be denied as untimely-filed.

VIII.   Trial Schedule

        Trial will be set once the Court rules on all dispositive motions, or, if none are filed,

 once the deadline for dispositive motions has passed. The Court will set a status


                                          Page 6 of 7
Case 3:15-cv-00523-SMY-MAB Document 64 Filed 06/05/19 Page 7 of 7 Page ID #266


 conference with the parties to select a firm trial date. The parties should confer with each

 other prior to the status conference to identify potential trial dates. Once the trial date is

 set, a continuance will be granted only in the rarest of circumstances.

  IX.   Other Matters.

        The parties are reminded that the Magistrate Judge can preside over all

 proceedings in this action, including trial and the entry of judgment, should the parties

 wish to consent. SDIL-L.R. 72.2(b)(3); 28 U.S.C. § 636(c). The Clerk of Court is DIRECTED

 to attach a copy of the “Notice and Consent to Proceed Before a Magistrate Judge” form

 to this Order.

        If the parties believe a settlement conference would be beneficial now or at any

 point before trial, they should contact the Magistrate Judge and request a prompt setting.

        Finally, the Clerk of Court is DIRECTED to change Defendants’ names in

 accordance with footnote 1.

        IT IS SO ORDERED.

        DATED: June 5, 2019

                                                   /s/Mark A. Beatty
                                                   MARK A. BEATTY
                                                   United States Magistrate Judge




                                         Page 7 of 7
